2 A.3d 471 (2010)
SLIPPERY ROCK AREA SCHOOL DISTRICT, Petitioner
v.
PENNSYLVANIA CYBER CHARTER SCHOOL, Respondent.
No. 312 WAL 2009.
Supreme Court of Pennsylvania.
August 3, 2010.

ORDER
PER CURIAM.
AND NOW, this 3rd day of August, 2010, the Petition for Allowance of Appeal is GRANTED. The issue is:
Whether, pursuant to the Public School Code, 24 P.S. §§ 1-101 to 27-2702, and the Charter School Law, 24 P.S. §§ 17-1701-A to 17-1751-A, a school district that has exercised its discretion not to provide a kindergarten program to four-year-old students within its district is nevertheless obligated to fund a kindergarten program provided by a cyber charter school for a four-year-old student residing within that same district?